Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The examiner notes that the subject matter supporting the present set of claims is found in the new portions of the Specification included in the CIP filed by Applicant March 26, 2020. In particular paragraphs 186-221 and Figures 31-40, therefore the claims have an effective date of March 26, 2020 for examination purposes. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following in claim 16: 
 
an apparatus for registering purchasers of at least one warranty plan for financially protecting a digital phone owner from damage of a phone case, screen protector, and phone device components; an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of phone cases including non-foldable and foldable phone cases; an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of screen protectors; and an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of phone device components. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the examiner is interpreting that the apparatus for registering is a mobile phone and the other apparatuses comprise the platform for receiving the various damage claims. (See paragraph 205 and Figure 38.)

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-10 recite a method, Claims 11-15 recite an apparatus, and Claims 16-20 recite another apparatus and therefore fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, an apparatus, and another apparatus for (Claim 1) managing the registration and processing of warranty claims, (Claim 11) processing warranty registrations and claims and communicating with the owner of the digital device, (Claim 16) registering warranty plans and receiving damage claims, which under its broadest reasonable interpretation, covers concepts related to certain methods of organizing human activity.  

In the present case concepts capable of being performed in commercial or legal interactions (business relations), such as (Claim 1) managing the registration and processing of warranty claims, (Claim 11) processing warranty registrations and claims and communicating with the owner of the digital device, (Claim 16) registering warranty plans and receiving damage claims. The abstract idea portion of the claims is as follows: 

(Claim 1) 
A method, comprising: creating at least one warranty plan for financially protecting a phone or any digital device owner from damage of a phone case, screen protector, phone screen protector and a phone device or any digital device for any components damaged; providing warranty coverage for different types of phone cases including non- foldable and foldable phone cases; providing warranty coverage for different types of phone case screen protectors; providing warranty coverage for different types of phone or digital device components; registering warranty purchasers identification information is performed on [a digital device warranty platform using a digital device internet connection to a digital device warranty platform website portal]; receiving warranty claims filed by warranty purchasers using [the digital device warranty platform website portal]; and recording and processing warranty claims filed by warranty purchasers on [the digital device warranty platform].  

(Claim 11)
An apparatus, comprising: [a digital device warranty platform] for processing digital device warranty registrations and claims configured with [a website portal]; [at least one digital server for connectivity between the digital device warranty platform elements]; [a plurality of digital device warranty databases] for recording digital device warranty registrations and claims; [a digital device warranty platform computer for connectivity to digital device warranty platform elements]; and [a digital device warranty application] for sending and receiving owner communications and transmitting information to [digital device warranty platform elements].  

(Claim 16)
An apparatus, comprising: [an apparatus] for registering purchasers of at least one warranty plan for financially protecting a digital phone owner from damage of a phone case, screen protector, and phone device components; [an apparatus] for receiving damage claims for the at least one warranty plan coverage for different types of phone cases including non-foldable and foldable phone cases; [an apparatus] for receiving damage claims for the at least one warranty plan coverage for different types of screen protectors; and [an apparatus] for receiving damage claims for the at least one warranty plan coverage for different types of phone device components where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts capable of being performed in the commercial legal interactions (business relations), such as (Claim 1) managing the registration and processing of warranty claims, (Claim 11) processing warranty registrations and claims and communicating with the owner of the digital device, (Claim 16) registering warranty plans and receiving damage claims, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, an apparatus, and another apparatus for (Claim 1) managing the registration and processing of warranty claims, (Claim 11) processing warranty registrations and claims and communicating with the owner of the digital device, (Claim 16) registering warranty plans and receiving damage claims, which under its broadest reasonable interpretation, covers concepts for performing Certain Methods of Organizing Human Activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information ((Claim 1) creating at least one warranty plan for financially protecting a phone or any digital device owner from damage of a phone case, screen protector, phone screen protector and a phone device or any digital device for any components damaged; providing warranty coverage for different types of phone cases including non- foldable and foldable phone cases; providing warranty coverage for different types of phone case screen protectors; providing warranty coverage for different types of phone or digital device components; registering warranty purchasers identification information is performed on [a digital device warranty platform using a digital device internet connection to a digital device warranty platform website portal]; and recording and processing warranty claims filed by warranty purchasers on the digital device warranty platform) ((Claim 11) a digital device warranty platform for processing digital device warranty registrations and claims configured with a website portal; a plurality of digital device warranty databases for recording digital device warranty registrations and claims) ((Claim 16) an apparatus for registering purchasers of at least one warranty plan for financially protecting a digital phone owner from damage of a phone case, screen protector, and phone device components), and transmitting information ((Claim 1) receiving warranty claims filed by warranty purchasers using the digital device warranty platform website portal) ((Claim 11) a digital device warranty application for sending and receiving owner communications and transmitting information to digital device warranty platform elements) ((Claim 16) an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of phone cases including non-foldable and foldable phone cases; an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of screen protectors; and an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of phone device components.) 

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A digital device warranty platform. (See paragraph 200 of the Specification and Figures 37-38 of the Drawings)
A digital device internet connection. (See paragraph 117 of the Specification)
A digital device warranty platform website portal. Network communication. (See paragraph 107 of the Specification)
A digital server. ((See paragraph 200 of the Specification and Figures 37-38 of the Drawings)
A plurality of digital device warranty databases. ((See paragraph 200 of the Specification and Figures 37-38 of the Drawings)
A digital device warranty platform computer. ((See paragraph 200 of the Specification and Figures 37-38 of the Drawings)
A digital device warranty platform elements. (See paragraph 201 of the Specification)
An apparatus for registering. (See paragraph 205 of the Specification)
Apparatuses for receiving different types of damage claims. (See paragraph 205 of the Specification)
at least one digital server for connectivity between the digital device warranty platform elements. (See paragraph 205 of the Specification and Figure 38)
a digital device warranty platform computer for connectivity to digital device warranty platform elements. (See paragraph 205 of the Specification and Figure 38)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-10, 12-15, and 17-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-10, 12-15, and 17-20 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising creating a warranty protection plan for a phone case screen protector made from a selected material from a group of materials including tempered glass, bendable tempered glass, plastic, bendable plastic, a liquid glass coating applied to a phone screen and does not add significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising creating a warranty protection plan for a phone case made a selected material from a group of materials including a flexible material, a hard material and a hybrid of flexible and hard materials and does not add significantly more to the abstract idea. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising creating a warranty protection plan for a foldable phone case including one from a group of a top to bottom, side to side and three-way foldable phone case and does not add significantly more to the abstract idea. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising creating a warranty protection plan for a foldable phone case including one from a group of a one part foldable phone case, a two-part foldable phone case and a three-part foldable phone case and does not add significantly more to the abstract idea. Therefore, dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising registering a digital device warranty plan inputting a purchaser identification information input using a social media website to the digital device warranty platform and does not add significantly more to the abstract idea. Therefore, dependent claim 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising logging into the digital device warranty platform using a fingerprint feature of the owner's phone for identification for filing a claim and does not add significantly more to the abstract idea. Therefore, dependent claim 7 is also non-statutory subject matter.

Dependent claim 8 further limits the abstract idea by generally linking the judicial exception to a particular field of use further comprising filing a claim with the digital device warranty plan using a social media website to the digital device warranty platform and does not add significantly more to the abstract idea. Therefore, dependent claim 8 is also non-statutory subject matter.

Dependent claim 9 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising using a plurality of databases for recording digital device warranty registrations. Further embellishing that the invention is capable of storing information (recording registrations in a plurality of generic databases) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising using a plurality of databases for recording digital device warranty claims. Further embellishing that the invention is capable of storing information (recording claims in a plurality of generic databases) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by generally linking the judicial exception to a particular field of use wherein the digital device warranty application may be installed on a digital device warranty owner's phone for registration of the owner purchaser identification information input and does not add significantly more to the abstract idea. Therefore, dependent claim 12 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the digital device warranty platform computer transmits the digital device warranty purchaser ID and phone info to the plurality of digital device warranty databases. Further embellishing that the invention is capable of transmitting information (the platform computer transmitting information to a plurality of databases) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 13 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the plurality of digital device warranty databases are segregated for digital device warranty A and digital device warranty B registrations and claims. Further embellishing that the invention is capable of storing information (storing different types of claims and registrations in different generic databases (paragraph 205)) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 14 is also non-statutory subject matter.

Dependent claim 15 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the digital device warranty platform computer is configured to receive a phone case purchased owner registration and claims from the owner via a social media website. Further embellishing that the invention is capable of transmitting information (receiving registration and claims via a social media website) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 15 is also non-statutory subject matter.

Dependent claim 17 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the apparatus is configured for registering purchasers of at least one warranty plan wherein purchaser's identification information input is received from a purchaser's digital device and recorded in a plurality of databases. Further embellishing that the invention is capable of transmitting information (receiving identification information input from a generic digital device (paragraph 87)) and storing information (recording in a plurality of generic databases (paragraph 205) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea.  Therefore, dependent claim 17 is also non-statutory subject matter.

Dependent claim 18 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the apparatus for registering purchasers of at least one warranty plan is configured for receiving purchaser's identification information input for registration from a purchaser on a social media website. Further embellishing that the invention is capable of transmitting information (receiving the identification information input from a social media website) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 18 is also non-statutory subject matter.

Dependent claim 19 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the apparatus for receiving damage claims for the at least one warranty plan coverage is configured to receive such damage claims from a registered purchaser using a digital device warranty application. Further embellishing that the invention is capable of transmitting information (receiving damage claims from a generic digital device warranty application (paragraphs 201-202)) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 19 is also non-statutory subject matter.

Dependent claim 20 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the apparatus for receiving damage claims for the at least one warranty plan coverage is configured to receive such damage claims from a registered purchaser's digital device and recorded in a plurality of databases. Further embellishing that the invention is capable of transmitting information (receiving damage claims from a generic digital device (paragraph 87)) and storing information (recording in a plurality of generic databases (paragraph 205) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 20 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing Certain Methods of Organizing Human Activity, such as commercial or legal interactions(business relations), such as, such as (Claim 1) managing the registration and processing of warranty claims, (Claim 11) processing warranty registrations and claims and communicating with the owner of the digital device, (Claim 16) registering warranty plans and receiving damage claims, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fani et al. (US 20210217093).

Referring to claim 1,

Fain, which is directed to providing actionable insights based on warranty analytics related to usage of a protective apparatus with an electronic device by a customer, discloses
A method, comprising: creating at least one warranty plan for financially protecting a phone or any digital device owner from damage of a phone case, screen protector, phone screen protector and a phone device or any digital device for any components damaged; ( Fain paragraphs 3-5 disclosing portable electronic devices such as cellular phones, smart phones, a variety of portable personal computing devices, e.g., personal digital assistants (PDA), electronic book readers, video game consoles, and the like have become ubiquitous globally. Due to their portability, protective apparatuses like protective cases and screen protectors, just to name a few, have become prevalent as well in order to provide the portable electronic device with protection against physical damage (e.g., from hits, scratches, drops, etc.). Referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. While the protective cases provide protection to the rear, edges and corners of the electronic device, protective cases often fall short when it comes to protecting the electronic device's front portion which includes the display screen. Referring now to FIGS. 2A-2C, a screen protector 22 is an additional sheet of material, commonly made of either plastic using nanotechnology, e.g., polyethylene terephthalate (PET) and thermoplastic polyurethane (TPU), tempered glass or liquid glass (silicon-based coating), that can be attached to the front 10 f of an electronic device 10 to provide protection to a screen 10 s of the electronic device 10 against physical damage (e.g., scratches). Fain paragraph 37 disclosing FIG. 3A is a block diagram of an example embodiment of a server for processing multi-dimensional electronic data for determining and providing protection plans and warranty information for use on portable electronic devices. Fain paragraph 75 disclosing the server 100 can determine pricing data and warranty plan choices for a specific customer based on the customer's risk profile as well as the risk profiles of her electronic device and her protective product. The customers 120 a to 120 n may also receive at least one of electronic recommendations, electronic notifications, and electronic ads from the server 100. The methods that are employed to determine these different data items and provide these various recommendations include, but are not limited to, a warranty plan and/or a protective apparatus, for example, to the customer as well as provide other recommendations, notifications and electronic ads are described in further detail herein. Fain paragraph 81 disclosing this is of high value for the customer since it saves time and effort to find a best fit to protect her electronic device among the myriads of options and choices available for protective cases, screen protectors and warranty plans.)
providing warranty coverage for different types of phone cases including non- foldable and foldable phone cases; (Fain paragraphs 3-4 disclosing due to their portability, protective apparatuses like protective cases and screen protectors, just to name a few, have become prevalent as well in order to provide the portable electronic device with protection against physical damage (e.g., from hits, scratches, drops, etc.). Referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. Fain paragraph 6 disclosing protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied.)
providing warranty coverage for different types of phone case screen protectors; (Fain paragraphs 5-6 disclosing while the protective cases provide protection to the rear, edges and corners of the electronic device, protective cases often fall short when it comes to protecting the electronic device's front portion which includes the display screen. Referring now to FIGS. 2A-2C, a screen protector 22 is an additional sheet of material, commonly made of either plastic using nanotechnology, e.g., polyethylene terephthalate (PET) and thermoplastic polyurethane (TPU), tempered glass or liquid glass (silicon-based coating), that can be attached to the front 10 f of an electronic device 10 to provide protection to a screen 10 s of the electronic device 10 against physical damage (e.g., scratches). Protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied.)
providing warranty coverage for different types of phone or digital device components; (Fain paragraphs 60-61 disclosing for instance, although FIGS. 1-2C show an example electronic device, which is a smartphone, the scope of the claimed subject matter includes all electronic devices for which the teachings herein are applicable. In addition to drop data, data about the electronic device such as the device manufacturer, the device type (i.e. smart phone, laptop, etc.), the device brand and data about different protective cases such as, but not limited to, the case material, the case thickness and the impact rating, for example, may also be sent to the server 100 for storage in a database as with the operational data 116 for each user. Fain paragraph 67 disclosing although the devices 122 a to 122 n may be different types of devices (i.e. laptops, tablets, smartphones, etc.) they generally have similar main components that allow the customers 120 a to 120 n to communicate with the server 110. Furthermore, devices 142 and 146 may have similar main components.)

 registering warranty purchasers identification information is performed on a digital device warranty platform using a digital device internet connection to a digital device warranty platform website portal; (Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraph 88 disclosing the protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like.)

 receiving warranty claims filed by warranty purchasers using the digital device warranty platform website portal; (Fain paragraph 66 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100.)

and recording and processing warranty claims filed by warranty purchasers on the digital device warranty platform. (Fain paragraph 14 disclosing in at least one embodiment, the method comprises storing customer data, warranty data, protective apparatus data, electronic device data, software app data, time data, and geography data along different dimensions of the multidimensional data structure and storing event data and electronic claims data in the data store. Fain paragraph 84 disclosing referring again to FIG. 3B, the time dimension 212 is used for any historical data analytics within time is broken into a hierarchy of time intervals, e.g., hourly, daily, weekly, monthly, and/or yearly. For instance, the time dimension 212 can be used to store data from monitoring and tracking a customer's usage of a protective apparatus on her electronic device or store data for her electronic claims that are submitted within a certain time period such as on a daily basis, a weekly basis or a higher level time period such as on a monthly or yearly basis) 

Referring to claim 2,
Fain further discloses further comprising creating a warranty protection plan for a phone case screen protector made from a selected material from a group of materials including tempered glass, bendable tempered glass, plastic, bendable plastic, a liquid glass coating applied to a phone screen. (Fain paragraphs 5-6 disclosing while the protective cases provide protection to the rear, edges and corners of the electronic device, protective cases often fall short when it comes to protecting the electronic device's front portion which includes the display screen. Referring now to FIGS. 2A-2C, a screen protector 22 is an additional sheet of material, commonly made of either plastic using nanotechnology, e.g., polyethylene terephthalate (PET) and thermoplastic polyurethane (TPU), tempered glass or liquid glass (silicon-based coating), that can be attached to the front 10 f of an electronic device 10 to provide protection to a screen 10 s of the electronic device 10 against physical damage (e.g., scratches). Protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied) ). Fain paragraph 37 disclosing FIG. 3A is a block diagram of an example embodiment of a server for processing multi-dimensional electronic data for determining and providing protection plans and warranty information for use on portable electronic devices. Fain paragraph 75 disclosing the server 100 can determine pricing data and warranty plan choices for a specific customer based on the customer's risk profile as well as the risk profiles of her electronic device and her protective product. The customers 120 a to 120 n may also receive at least one of electronic recommendations, electronic notifications, and electronic ads from the server 100. The methods that are employed to determine these different data items and provide these various recommendations include, but are not limited to, a warranty plan and/or a protective apparatus, for example, to the customer as well as provide other recommendations, notifications and electronic ads are described in further detail herein.)
Referring to claim 3,
Fain further discloses further comprising creating a warranty protection plan for a phone case made a selected material from a group of materials including a flexible material, a hard material and a hybrid of flexible and hard materials. (Fain paragraph 3-4 disclosing due to their portability, protective apparatuses like protective cases and screen protectors, just to name a few, have become prevalent as well in order to provide the portable electronic device with protection against physical damage (e.g., from hits, scratches, drops, etc.). Referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. Fain paragraph 6 disclosing protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied. Fain paragraph 37 disclosing FIG. 3A is a block diagram of an example embodiment of a server for processing multi-dimensional electronic data for determining and providing protection plans and warranty information for use on portable electronic devices. Fain paragraph 75 disclosing the server 100 can determine pricing data and warranty plan choices for a specific customer based on the customer's risk profile as well as the risk profiles of her electronic device and her protective product. The customers 120 a to 120 n may also receive at least one of electronic recommendations, electronic notifications, and electronic ads from the server 100. The methods that are employed to determine these different data items and provide these various recommendations include, but are not limited to, a warranty plan and/or a protective apparatus, for example, to the customer as well as provide other recommendations, notifications and electronic ads are described in further detail herein.)
Referring to claim 4,
Fain further discloses further comprising creating a warranty protection plan for a foldable phone case including one from a group of a top to bottom, side to side and three-way foldable phone case. ((Fain paragraphs 3-4 disclosing due to their portability, protective apparatuses like protective cases and screen protectors, just to name a few, have become prevalent as well in order to provide the portable electronic device with protection against physical damage (e.g., from hits, scratches, drops, etc.) Referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. Fain paragraph 6 disclosing protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied.). Fain paragraph 37 disclosing FIG. 3A is a block diagram of an example embodiment of a server for processing multi-dimensional electronic data for determining and providing protection plans and warranty information for use on portable electronic devices. Fain paragraph 75 disclosing the server 100 can determine pricing data and warranty plan choices for a specific customer based on the customer's risk profile as well as the risk profiles of her electronic device and her protective product. The customers 120 a to 120 n may also receive at least one of electronic recommendations, electronic notifications, and electronic ads from the server 100. The methods that are employed to determine these different data items and provide these various recommendations include, but are not limited to, a warranty plan and/or a protective apparatus, for example, to the customer as well as provide other recommendations, notifications and electronic ads are described in further detail herein.)
Referring to claim 5,
Fain further discloses further comprising creating a warranty protection plan for a foldable phone case including one from a group of a one part foldable phone case, a two-part foldable phone case and a three-part foldable phone case. ((Fain paragraphs 3-4 disclosing due to their portability, protective apparatuses like protective cases and screen protectors, just to name a few, have become prevalent as well in order to provide the portable electronic device with protection against physical damage (e.g., from hits, scratches, drops, etc.). Referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. Fain paragraph 6 disclosing protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied. ). Fain paragraph 37 disclosing FIG. 3A is a block diagram of an example embodiment of a server for processing multi-dimensional electronic data for determining and providing protection plans and warranty information for use on portable electronic devices. Fain paragraph 75 disclosing the server 100 can determine pricing data and warranty plan choices for a specific customer based on the customer's risk profile as well as the risk profiles of her electronic device and her protective product. The customers 120 a to 120 n may also receive at least one of electronic recommendations, electronic notifications, and electronic ads from the server 100. The methods that are employed to determine these different data items and provide these various recommendations include, but are not limited to, a warranty plan and/or a protective apparatus, for example, to the customer as well as provide other recommendations, notifications and electronic ads are described in further detail herein.)  
Referring to claim 6,

Fain further discloses further comprising registering a digital device warranty plan inputting a purchaser identification information input using a social media website to the digital device warranty platform. (Fain paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. Fain paragraphs 88-89 disclosing the protective apparatus dimension 206 includes data about the protective apparatuses such as, but not limited to, manufacturer, apparatus material, apparatus size, and apparatus color. The protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like. The electronic device dimension 208 includes data about the electronic devices that are used by the customers with the protective apparatus that they purchased. For example, the electronic device data can include various data such as, but not limited to, manufacturer name, wireless carrier name, device type, device model, device color and device size. The electronic device data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100.)

Referring to claim 9,

Fani further discloses, further comprising using a plurality of databases for recording digital device warranty registrations. (Fani paragraphs 78-79 disclosing referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated. Fani paragraph 98 based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)   

Referring to claim 10,

Fani further discloses further comprising using a plurality of databases for recording digital device warranty claims. (Fani paragraphs 78-79 disclosing referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated. Fani paragraph 98 disclosing based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)  

Referring to claim 11,

Fani further discloses a digital device warranty platform for processing digital device warranty registrations and claims configured with a website portal; (Fani paragraph 88 disclosing the protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like. Fani paragraph 68 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100.)

 at least one digital server for connectivity between the digital device warranty platform elements; (Fani paragraph 30 disclosing at least one embodiment of a server for providing actionable insights based on warranty analytics related to usage of a protective apparatus with an electronic device by a customer, wherein the server comprises: a communication unit for electronically communicating with at least one user device; a data store that is configured to store program instructions for performing warranty analytics, and data comprising OLAP data cubes, a multidimensional data structure and operational data; and a processing unit that is operatively coupled to the communication unit and the data store, the processing unit having at least one processor that is configured to: receive an electronic query from the at least one user device; access at least one of risk profile data and test data from the multidimensional data structure, where the at least one risk profile data and test data include data needed to respond to the electronic query.)
a plurality of digital device warranty databases for recording digital device warranty registrations and claims; ( Fani paragraphs 78-79 disclosing referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated. Fani paragraph 98 disclosing based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)  
a digital device warranty platform computer for connectivity to digital device warranty platform elements; (Fani paragraph 30 disclosing at least one embodiment of a server for providing actionable insights based on warranty analytics related to usage of a protective apparatus with an electronic device by a customer, wherein the server comprises: a communication unit for electronically communicating with at least one user device; a data store that is configured to store program instructions for performing warranty analytics, and data comprising OLAP data cubes, a multidimensional data structure and operational data; and a processing unit that is operatively coupled to the communication unit and the data store, the processing unit having at least one processor that is configured to: receive an electronic query from the at least one user device; access at least one of risk profile data and test data from the multidimensional data structure, where the at least one risk profile data and test data include data needed to respond to the electronic query.)

 and a digital device warranty application for sending and receiving owner communications and transmitting information to digital device warranty platform elements. (Fani paragraph 30 disclosing at least one embodiment of a server for providing actionable insights based on warranty analytics related to usage of a protective apparatus with an electronic device by a customer, wherein the server comprises: a communication unit for electronically communicating with at least one user device; a data store that is configured to store program instructions for performing warranty analytics, and data comprising OLAP data cubes, a multidimensional data structure and operational data; and a processing unit that is operatively coupled to the communication unit and the data store, the processing unit having at least one processor that is configured to: receive an electronic query from the at least one user device; access at least one of risk profile data and test data from the multidimensional data structure, where the at least one risk profile data and test data include data needed to respond to the electronic query. Fani paragraph 69 disclosing alternatively, the input device 132 may be a graphical user interface that is used with an Application Programming Interface (API) or a web-based application so that the customer 120 b may provide input data and receive data or electronic messages from other electronic devices such as the communicate electronic device 142 of the warrantor or the server 100.)

Referring to claim 12,

Fani further discloses, wherein the digital device warranty application may be installed on a digital device warranty owner's phone for registration of the owner purchaser identification information input. (Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraph 95 disclosing the event data 216 may be collected automatically by an event monitoring software application that is executing on the customer's device. The event monitoring software application may be installed at the customer's device when the customer initially registers their protective apparatus with the server 100.)

Referring to claim 13,

Fani further discloses wherein the digital device warranty platform computer transmits the digital device warranty purchaser ID and phone info to the plurality of digital device warranty databases. (Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraph 78-79 disclosing referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated. Fani paragraph 98 disclosing based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)  

Referring to claim 14,

Fani further discloses wherein the plurality of digital device warranty databases are segregated for digital device warranty A and digital device warranty B registrations and claims. (Fani paragraphs 78-79 disclosing Referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated.
Fani paragraph 98 disclosing based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)  

Referring to claim 16,

Fani further discloses An apparatus, comprising: an apparatus for registering purchasers of at least one warranty plan for financially protecting a digital phone owner from damage of a phone case, screen protector, and phone device components; (Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraph 88 disclosing the protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like.)
an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of phone cases including non-foldable and foldable phone cases; (Fani paragraph 4 disclosing referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. Fani paragraph 6 disclosing Protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied. Fani paragraph 68 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100. )
 an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of screen protectors; ((Fani paragraphs 5-6 disclosing while the protective cases provide protection to the rear, edges and corners of the electronic device, protective cases often fall short when it comes to protecting the electronic device's front portion which includes the display screen. Referring now to FIGS. 2A-2C, a screen protector 22 is an additional sheet of material, commonly made of either plastic using nanotechnology, e.g., polyethylene terephthalate (PET) and thermoplastic polyurethane (TPU), tempered glass or liquid glass (silicon-based coating), that can be attached to the front 10 f of an electronic device 10 to provide protection to a screen 10 s of the electronic device 10 against physical damage (e.g., scratches). Protective apparatus manufacturers, either in collaboration with warrantors or individually, certify their products by providing warranty coverage to the electronic device on which at least one protective apparatus (e.g., protective case and/or screen protector) is applied. Fani paragraph 68 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100. ) 
and an apparatus for receiving damage claims for the at least one warranty plan coverage for different types of phone device components. (Fani paragraphs 60-61 For instance, although FIGS. 1-2C show an example electronic device, which is a smartphone, the scope of the claimed subject matter includes all electronic devices for which the teachings herein are applicable. In addition to drop data, data about the electronic device such as the device manufacturer, the device type (i.e. smart phone, laptop, etc.), the device brand and data about different protective cases such as, but not limited to, the case material, the case thickness and the impact rating, for example, may also be sent to the server 100 for storage in a database as with the operational data 116 for each user. Fani paragraph 67 disclosing although the devices 122 a to 122 n may be different types of devices (i.e. laptops, tablets, smartphones, etc.) they generally have similar main components that allow the customers 120 a to 120 n to communicate with the server 110. Furthermore, devices 142 and 146 may have similar main components. Fani paragraph 68 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100.)

Referring to claim 17,

Fani further discloses, wherein the apparatus is configured for registering purchasers of at least one warranty plan wherein purchaser's identification information input is received from a purchaser's digital device and recorded in a plurality of databases. (Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraphs 78-79 disclosing referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated. Fani paragraph 88 disclosing the protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like. Fani paragraph 98 disclosing based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)   

Referring to claim 18,

Fani further discloses, wherein the apparatus for registering purchasers of at least one warranty plan is configured for receiving purchaser's identification information input for registration from a purchaser on a social media website. (Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraph 88 disclosing the protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like.)

Referring to claim 19,

Fani further discloses wherein the apparatus for receiving damage claims for the at least one warranty plan coverage is configured to receive such damage claims from a registered purchaser using a digital device warranty application. ((Fani paragraph 68 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100.) 

Referring to claim 20,

Fani further discloses the apparatus for receiving damage claims for the at least one warranty plan coverage is configured to receive such damage claims from a registered purchaser's digital device and recorded in a plurality of databases. (Fani paragraph 68 disclosing the processor 130 may be a standard processor that controls the operation of the device 122 n and becomes a specific processing device when executing certain programs to allow it to submit electronic claims to the device 142 and to interact with the server 100. Fani paragraphs 78-79 disclosing referring now to FIG. 3B, shown therein is a multidimensional data structure 200 which organizes data about the variables ‘customer’ 202, ‘warranty’ 204, ‘protective apparatus’ 206, ‘electronic device’ 208, and ‘software app’ 210 as its dimensions and expresses the relationships between these variables within the ‘time’ and ‘geography’ dimensions. Each cell within the multidimensional data structure 200 contains aggregated data related to elements along each of its dimensions. The multidimensional data structure 200 is used to blend multiple dimensions, including dynamic information such as drop data gathered by the protective apparatuses and other more stable or slowly changing data such as the demographic data of customers. The multidimensional data structure 200 may be broken into data cubes and the data cubes are able to store warranty related data and be used to access the warranty data within the data confines of each cube (examples of cubes are shown in FIGS. 4A and 4B). Even when data is manipulated it remains easy to access and continues to constitute a compact database format and the data still remains interrelated. For example, if any updates happen to the operational data 116, then the data warehouse (i.e. multidimensional data structure 200) is automatically updated. Fani paragraph 98 disclosing based on the available data in the various dimensions of the multidimensional data structure 200 and the fact data (i.e. the event data 216 and the claim data 218), in accordance with the teachings herein, Al-powered data analysis may be performed to provide historical, current and predictive views of certain aspects of one or more of: 1) customers, 2) electronic devices, 3) protective apparatuses, and 4) software apps. To do so, referring to FIG. 4A, smaller data structures called OLAP data cubes can be generated from the multidimensional data structure 200. The OLAP data cubes may be populated with data related to various data profiles that can be created for various aspects of an electronic claim though a process called Extract-Transform-Load (ETL).)   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fani et al. (US 20210217093) in view of Mayman et al. (US 20180033016).

Referring to claim 7,

Fani does not disclose further comprising logging into the digital device warranty platform using a fingerprint feature of the owner's phone for identification for filing a claim. 

However Mayman, which is directed to providing access to information related to a product, teaches further comprising logging into the digital device warranty platform using a fingerprint feature of the owner's phone for identification for filing a claim. (Mayman paragraph 80 teaching furthermore, in some embodiments, a consumer may be given an option to set up a password to unlock a mobile device app of a curated product information system when the mobile device app is brought to the foreground or awakened from sleep mode. Additionally, or alternatively, a fingerprint scan or other biometric security mechanism may be used to unlock the mobile device app.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application for providing information (Fani paragraph 69) in view of Mayman to incorporate further comprising logging into the digital device warranty platform using a fingerprint feature of the owner's phone for identification for filing a claim with the motivation of incorporating an authentication mechanism such as a biometric to authenticate a user prior to using an application. (Mayman paragraph 80) 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fani et al. (US 20210217093) in view of Pothuri (US 20140201088).

Referring to claim 8,

Fani does not disclose, further comprising filing a claim with the digital device warranty plan using a social media website to the digital device warranty platform. 

However Pothuri, which is directed to a product tracking system, teaches further comprising filing a claim with the digital device warranty plan using a social media website to the digital device warranty platform. (Pothuri paragraph 21 teaching Warranty accessibility and after purchase service expectations may be explored by comparative shopping, social networking, and mobile applications Pothuri paragraph 42 teaching the product tracking system may incorporate a number of features to create convenient user experience. The client login may be a proprietary account or may be integrated with existing social networks, such as Facebook® or Google+®. The client interface may allow the user to create, delete or modify a user account, with contingencies in place to protect the user that forgets a password or user identifier. Pothuri paragraph 62 teaching the product tracking server 120 may maintain the service contract, submit claims, and, where allowed by partnership agreement, provide access to claim status. Pothuri paragraph 63 teaching a warranty agreement pane 730 may have one or more one-click buttons, such as a renew button 734 to allow the consumer to renew the warranty and a claim button 735 to allow the user to make a warranty claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Fani in view of Pothuri to incorporate further comprising filing a claim with the digital device warranty plan using a social media website to the digital device warranty platform with the motivation of developing on the manner a claim may be submitted as disclosed in Fani (Fani paragraph 68) by enabling a convenient user experience by further enabling a variety of manners to submit a claim such as via integrating client login with an existing social network to enable users to submit claims. (Pothuri paragraphs 42 and 63)

Referring to claim 15,

Fani further discloses wherein the digital device warranty platform computer is configured to receive a phone case purchased owner registration from the owner via a social media website. (Fain paragraphs 3-4 disclosing due to their portability, protective apparatuses like protective cases and screen protectors, just to name a few, have become prevalent as well in order to provide the portable electronic device with protection against physical damage (e.g., from hits, scratches, drops, etc.). Referring to FIG. 1, a widely used, yet inexpensive solution to protect an electronic device 10 against damage is to use a protective cover, also commonly referred to as a protective case 12. These protective cases may be manufactured with different sizes and a variety of different materials (e.g., silicone, leather, plastics, gels, etc.), which may be substantially rigid or at least partially deformable (e.g., flexible and/or stretchable). These protective cases are not a permanent addition to the electronic device and can be detached. Fani paragraph 66 disclosing the customers 120 a to 120 n can interact with the server 100 when they purchase a protective apparatus and install it on her electronic device. This interaction involves the customer registering and inputting data about herself, her electronic device, and the protective apparatus at the server 100. This may be done through one or more user interfaces 104 that are provided by the server 100. The inputted data is stored as part of the operational data 116 at the data store 108. Fani paragraph 88 disclosing the protective apparatus data can be provided when a customer initially performs an online registration of their protective apparatus, for example, at a website provided by the server 100. For instance, the customer using the protective apparatus may have to register a tag with the electronic device whenever the customer puts a new protective apparatus on the electronic device. The tag may contain data about the protective apparatus such as device type brand and the like.)

Fani does not explicitly disclose wherein the digital device warranty platform computer is configured to receive claims from the owner via a social media website.

However Pothuri, further teaches wherein the digital device warranty platform computer is configured to receive claims from the owner via a social media website.(Pothuri paragraph 21 teaching warranty accessibility and after purchase service expectations may be explored by comparative shopping, social networking, and mobile applications. Pothuri paragraph 42 teaching the product tracking system may incorporate a number of features to create convenient user experience. The client login may be a proprietary account or may be integrated with existing social networks, such as Facebook® or Google+®. The client interface may allow the user to create, delete or modify a user account, with contingencies in place to protect the user that forgets a password or user identifier. Pothuri paragraphs 62-63 the product tracking server 120 may maintain the service contract, submit claims, and, where allowed by partnership agreement, provide access to claim status. A warranty agreement pane 730 may have one or more one-click buttons, such as a renew button 734 to allow the consumer to renew the warranty and a claim button 735 to allow the user to make a warranty claim.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Fani in view of Pothuri to incorporate wherein the digital device warranty platform computer is configured to receive claims from the owner via a social media website with the motivation of developing on the manner a claim may be submitted as disclosed in Fani (Fani paragraph 68) by enabling a convenient user experience by further enabling a variety of manners to submit a claim such as via integrating client login with an existing social network to enable users to submit claims. (Pothuri paragraphs 42 and 63)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chitre (US 20160086189) – directed to providing item registration services to customers.

	Gao et al. (US 20160063507) – directed to network-enabled devices allowing users to consolidate product and service registrations for multiple manufacturers and vendors.

	Cotton (US 20150026074) – directed to Consumer-centric communications-enabled portable, preferably tablet or smartphone-based, systems, methods and apparatus for product registration and warranty activation, and for product warranty management.

	Trandal et al. (US Patent No. 8,229,861) – directed to online warranty management. 

	Dixit et al. (US 20140222499) – directed to integrating plurality of customer care service centers for registering and tracking customer requests using one single platform to address products or service related issues with the customers.

	Olliphant et al. (US 20170068940) – directed to centralized transaction record storage.

	Carlson et al. (US 20110131135) – directed to online warranty history storage access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689